Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21   Page 1 of 13 PageID 6




               EXHIBIT 1
                                                                                                                                  FILED
1   SOS CIT ESERVE                                                                                                     3/10/2021 6:01 PM
                                                                                                                        FELICIA PITRE
           Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21 Page 2 of 13 PageID 7
    JURY DEMAND                                                                                                       DISTRICT CLERK
                                                                                                                   DALLAS CO., TEXAS
                                                                                                            Belinda Hernandez DEPUTY

                                                                   DC-21 -031 38
                                                 CAUSE N0.

         PATRICIA DIANN POLK,                                §                     IN THE DISTRICT COURT
                                                             §
                  Plaintiff,                                 §
                                                             §
         v.                                                  §               OF DALLAS COUNTY, TEXAS
                                                             §
         GATEWAY FOUNDATION, INC. d/b/a                      §
         GATEWAY FOUNDATION                                  §
         CORRECTIONS,                                        §
                                                             §                 44th
                  Defendant.                                 §                            JUDICIAL DISTRICT
                                         PLAINTIFF’S ORIGINAL PETITION
                                                             I.

                                                    INTRODUCTION
                 Patricia Diann Polk (“Plaintiff”) les     this Original Petition against Gateway Foundation,

         Inc. d/b/a Gateway Foundation Corrections (“Defendant”).

                                                             II.

                                            DISCOVERY CONTROL PLAN
                  1.        Plaintiff intends to conduct discovery under Level        3   of Texas Rule of Civil

         Procedure 190.4.

                                                            III.

                                                         PARTIES
                 2.         Plaintiff is an individual and a citizen of Dallas County, Texas. The last three

         numbers       of her social security number are 903 and the last three numbers of her Texas driver’s

         license are 759.

                  3.        Defendant is a corporation organized under the laws of the state of Illinois with its

         principal place of business located at 55 East Jackson Blvd., Chicago,            IL 60604.   Pursuant to

         Section 5.251(2)(A) of the Texas Business Organizations Code, Defendant may be served by



         Plaintiff’s Original Petition                                                                      Page   1
      Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21                           Page 3 of 13 PageID 8



serving the Texas Secretary of State, Statutory Documents Section, Citations Unit, P.O. Box

12079, Austin, Texas 78711-2079. The Texas Secretary of State should forward Plaintiff’s

Petition and citation by certied              mail, return receipt requested, to Defendant at its principal place

of business located at 55 East Jackson B1Vd., Chicago, IL 60604.

                                                            IV.

                                                      JURISDICTION
          4.      The Court has jurisdiction over this action because the amount in controversy,

exclusive of interest and costs, is within the jurisdictional limits of the Court.

          5.      Plaintiff seeks monetary relief over $1,000,000.00.

                                                             V.

                                                          VENUE
          6.      Venue is proper in Dallas County because all or a substantial part of the events

and omissions giving rise to Plaintiff’s claims occurred in Dallas County.1

                                                            VI.

                                                 BACKGROUND FACTS
          7.      Plaintiff worked for Defendant as a Direct Care Monitor from on or about

December 18, 2019 until she was wrongfully terminated on or about June 4, 2020.

          8.      Plaintiff injured her head, right heel, and neck at work on January 22, 2020.

          9.      Plaintiff     led       for and received workers’ compensation benets         and returned to

work with restrictions, including a restriction that Plaintiff could not work more than eight hours

per day from February 7, 2020 through April 21 , 2020.

          10.     Defendant repeatedly scheduled Plaintiff to work shifts over 8 hours long, and

Plaintiff had to constantly remind her boss, Michael Brown, about her restrictions.

1
    TEX. CIv. PRAC. & REM. CODE       §   15.002(a)(1).


Plaintiff’s Original Petition                                                                              Page 2
    Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21                    Page 4 of 13 PageID 9



          11.    On one occasion, Mr. Brown accused Plaintiff of lying about her release, even

though Defendant’s workers’ compensation provider had informed Defendant of Plaintiff’s

continuing restrictions. Mr. Brown claimed he had paperwork releasing Plaintiff to work as of

February 21, 2020, which was not true.

          12.    On March 6, 2020, Plaintiff emailed Human Resources informing them that she

had spoken several times with Michael Brown about being forced to work overtime while she

was still on restrictions and that it continued to be a problem.

          13.    On March 7, 2020, Plaintiff emailed Bobby Wheeler concerning the overtime

hours issue. Plaintiff explained to Mr. Wheeler that she was consistently being asked to work

more hours than her restrictions allowed.

          l4.    On March 13, 2020, just days after complaining about her restrictions not being

accomodated, Plaintiff was warned and coached for being absent on January 22, January 30,

February 8, February 21, and February 29, 2020. These absences were the date of the injury,

appointments with the workers’ compensation doctor, and physical therapy.

          15.    On April 23, 2020, Plaintiff was released to return to work full time and was

immediately given three consecutive l6 hour shifts. After Plaintiff was released to return to work

full time, Plaintiff had to call in occasionally because the consecutive long shifts caused her

considerable pain.

          16.    On May 13, 2020, Plaintiff was warned and coached for being absent on April 2,

April 10, May     1, and   May 9, 2020. Again, most,   if not all, of these absences were related to   her

injury.

          l7.    On June 4, 2020, Plaintiff was terminated for attendance issues. Defendant

claimed Plaintiff was absent ten times from March 13, 2020 through May 23, 2020; however the




Plaintiff’s Original Petition                                                                     Page 3
     Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21                  Page 5 of 13 PageID 10



dates   of Plaintiff’s absences coincide with the dates   she was out for medical treatment related to

the injuries and disabilities she suffered on the job while working for Defendant.

                                                 VII.

                                    CONDITIONS PRECEDENT
         l8.     Plaintiff led   the attached Charge   of Discrimination with   the Equal Employment


Opportunity Commission, and this Charge was dual led          with the Texas Workforce Commission

pursuant to those agencies’ work sharing agreement.

         19.     The Charge was led     within 180 days after Plaintiff was terminated.

         20.     More than 180 days have passed since the Charge was led            and no action has

been taken.

         21.     Plaintiff has timely exhausted all of her administrative remedies.

                                                 VIII.

                                       CAUSES OF ACTION
A.       Cause 0f Action—Workers’ Compensation Discrimination—Texas Labor Code
         section 451.001

         22.     Plaintiff incorporates each of the foregoing paragraphs.

         23.     Defendant discriminated against Plaintiff because she led       a claim for workers’


compensation benets.

         24.     Defendant’s actions violated section 45 l .001 of the Texas Labor Code.

B.       Cause of Action—Workers’ Compensation Discriminatory Discharge—Texas Labor
         Code section 451.001

         25.     Plaintiff incorporates each of the foregoing paragraphs.

         26.     Defendant terminated Plaintiff’s employment because she led              a claim for

workers’ compensation benets.

         27.     Defendant’s actions violated section 45 1 .001 of the Texas Labor Code.


Plaintiff’s Original Petition                                                                   Page 4
     Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21                Page 6 of 13 PageID 11



C.        Cause of Action—Disability Discrimination—Failure to Accommodate—TCHRA

          28.    Plaintiff incorporates each of the foregoing paragraphs.

          29.    Plaintiff requested a reasonable medical accommodation.

          30.    Defendant refused to provide Plaintiff with a reasonable medical accommodation.

          3 1.   Defendant’s actions violated section 21 .051 of the Texas Labor Code.

D.        Cause 0f Action—Disability Discrimination—TCHRA

          32.    Plaintiff incorporates each of the foregoing paragraphs.

          33.    Defendant discriminated against Plaintiff because of her disability and/or

perceived disability and/or record of a disability and/or because it regarded her as disabled.

          34.    Defendant’s actions violated section 21 .051 of the Texas Labor Code.

E.        Cause of Action—Wrongful Termination—Disability Discrimination—TCHRA

          35.    Plaintiff incorporates each of the foregoing paragraphs.

          36.    Defendant terminated Plaintiff’s employment because of her disability and/or

perceived disability and/or record of a disability and/or because it regarded her as disabled.

          37.    Defendant’s actions violated section 21 .051 of the Texas Labor Code.

F.        Cause of Action—Unlawful Retaliation—TCHRA

          38.    Plaintiff incorporates each of the foregoing paragraphs.

          39.    Plaintiff engaged in protected activity as set forth in Texas Labor Code section

21.055.

          40.    In response, Defendant retaliated against Plaintiff and ultimately terminated her

employment.

          41.    Defendant’s actions violated section 21 .055 of the Texas Labor Code.




Plaintiff’s Original Petition                                                                    Page 5
     Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21                 Page 7 of 13 PageID 12



                                                  IX.

                                             DAMAGES
           42.    Plaintiff incorporates each of the foregoing paragraphs.

           43.    Defendant’s actions violated the   TCHRA, which entitles Plaintiff to recover from
Defendant back pay, front pay, compensatory damages, as well as pre-judgment and post-

judgment interest.

           44.    Because Defendant’s actions were done with malice and/or reckless indifference

to   Plaintiffs state-protected rights, Plaintiff is entitled to recover from Defendant punitive

damages.

           45.    Plaintiff seeks all damages available to her under the TCHRA.

           46.    Because Defendant’s actions were done with actual malice, Plaintiff is entitled to

recover punitive damages from Defendant.

           47.    Plaintiff seeks all damages available to her under the Texas Anti-Retaliation

Statute.

                                                     X.

                                ATTORNEYS’ FEES AND COSTS
           48.    Plaintiff incorporates each of the foregoing paragraphs.

           49.    Plaintiff retained the services of undersigned counsel to prosecute her claims.

           50.    Pursuant to Texas Labor Code section 21.259, Plaintiff is entitled to recover a

reasonable attorneys’ fee from Defendant, including reasonable expert fees.

                                                  XI.
                           INJUNCTIVE AND DECLARATORY RELIEF
           5 1.   Plaintiff incorporates each of the foregoing paragraphs.




Plaintiff’s Original Petition                                                                   Page 6
   Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21                    Page 8 of 13 PageID 13



         52.     Plaintiff requests the Court enter an order providing injunctive and declaratory

relief including, but not limited to:

                 a.       Prohibiting Defendant from engaging in unlawful discrimination;

                 b.       Reinstating Plaintiff’s employment with Defendant with backpay;

                 c.       Reporting to the Court on the manner of compliance with the terms
                          of a nal order issued by this Court;

                 d.       Paying court costs;

                 e.       A  declaration that Defendant violated Plaintiffs rights under
                          Chapter 21 of the Texas Labor Code, engaged in unlawful
                          employment discrimination, and considered an illegal factor in
                          terminating Plaintiff’ s employment; and

                 f.       Any additional equitable relief the Court deems proper.
                                                 XII.

                                     RESPONDEAT SUPERIOR
         53.     Plaintiff incorporates each of the foregoing paragraphs.

         54.     Defendant is liable for the acts and/or omissions of its respective agents,

representatives, employees, servants, and ofcers.

                                                 XIII.

                                 PRESERVATION OF EVIDENCE
         55.     Defendant is hereby given notice that any document or other material, including

electronically stored information that may be evidence or relevant to any issue in this case is to

be preserved in its present form until this litigation is concluded.




Plaintiff’s Original Petition                                                                 Page 7
   Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21                      Page 9 of 13 PageID 14



                                                    XIV.
                                NOTICE PURSUANT TO RULE               193.7

         56.      Plaintiff provides notice to Defendant pursuant to Rule 193.7 of the Texas Rules

of Civil Procedure that Plaintiff may utilize          as evidence during the trial     of this lawsuit all

documents exchanged by the parties in written discovery in this case.

                                                    XV.
                                             JURY DEMAND
         57.      Plaintiff demands a trial by jury.

                                                    XVI.
                                                 PRAYER
         58.      Plaintiff respectfully requests that Defendant be cited to appear and answer, and

that upon nal     trial of this matter, the Court enter judgment awarding Plaintiff:

                  A.       Back pay and front pay (including benets);

                           Compensatory damages;
                 11.00?“




                           Punitive damages;

                           Reasonable attorneys’ fees and expert fees;

                           Injunctive and declaratory relief, including but not limited to, an
                           Order:

                           a.       Prohibiting Defendant      from     engaging   in     unlawful
                                    discrimination;

                                    Reinstating Plaintiffs employment with Defendant with
                                    backpay;

                                    Reporting to the Court on the manner of compliance with
                                    the terms of a nal order issued by this Court;

                                    Paying court costs;

                                    A  declaration that Defendant violated Plaintiff’s rights
                                    under Chapter 21 of the Texas Labor Code, engaged in



Plaintiff’s Original Petition                                                                        Page 8
  Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21                     Page 10 of 13 PageID 15



                                 unlawful employment discrimination, and considered an
                                 illegal factor in terminating Plaintiff’ s employment; and

                          f.     Any additional equitable relief the Court deems proper;
                 F.       Court costs;

                          Pre-judgment and post-judgment interest at the rate set by law; and

                 H.       All legal or equitable relief this Court deems proper.

                                                 Respectfully submitted,


                                                 /s/Jamz'e J. Gilmore
                                                 Jamie J. Gilmore
                                                 Texas Bar No. 24045262
                                                 j gilmore@ galyencom
                                                 Brittney L. Thompson
                                                 Texas Bar No. 24 l 0461 8
                                                 bthom son      a1   en.com
                                                 BAILEY & GALYEN
                                                 1300 Summit Avenue, Suite 650
                                                 Fort Worth, Texas 76102
                                                 Telephone: 817-276-6000
                                                 Facsimile: 8 l 7-276-60 1 0
                                                 ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Petition                                                                   Page 9
                                EEOC Rec'd
                 Case 3:21-cv-01044-E      07/1 5/2020
                                      Document   1-1 Filed 05/07/21                                                        Page 11 of 13 PageID 16
EEOC Form    5 (11/09)


                         CHARGE OF DISCR|M|NAT|ON                                                                Charge Presented To:                        Agency(ies) Charge No(s):
              This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                                                                                                                    E       FEPA

                                                                                                                    E
                     Statement and other information before completing this form.
                                                                                                                            EEOC            450-2020-05632
                                                 Texas Workforce Commission Civil Rights Division                                                                            and         EEOC
                                                                                 State or local Agency, if any
Name (indicate Mr., M5,, Mrs.)                                                                                              Home Phone (Incl. Area Code)                   Date of Birth



Street Address                                                                          City, State and ZIP Code




Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That l Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                        No. Employees, Members             Phone No. (Include Area Code)

Gateway Corrections                                                                                                                       Unknown                  972-441 -61 60
Street Address                                                                          City, State and ZIP Code

200 Greene Rd, Lancaster,                        TX 751 50

Name                                                                                                                        No. Employees, Members             Phone No. (Include Area Code)



Street Address                                                                          City, State and ZIP Code


DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                        DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                  Earliest                    Latest

    D        D
            RACE
                D  D           COLOR                    SEX                     RELIGION
                                                                                        D                 NATIONAL ORIGIN                     01222020                   06_04_2020

          m    D m
                 RETALIATION                    AGE              DISABILITY
                                                                                       D          GENETICINFORMATION

            D             OTHER (Specify)

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                                                                                                  D          CONTINUING ACTION


    Personal Harm:
    Iwas employed by Gateway Corrections as a Direct Care Monitor from December 18, 2019 until June 4, 2020. injured                                                            I


    my head, right heel, and neck at work on January 22, 2020. received worker’s compensation, and returned to work
                                                                                                  I                                                                I


    with restrictions including a restriction that could not work more than eight hours per day. My employer repeatedly
                                                                            I


    scheduled me for shifts over 8 hours, and had to constantly remind him about my restrictions. On one occasion, he
                                                                        I


    accused me of lying about my release even though worker’s compensation had informed my employer about my
    continuing restrictions. On April 23, 2020, was released to return to work full time and was immediately given three
                                                                    I



    consecutive 16 hour shifts. called in twice in May because was in so much pain.
                                            I                                                 I




    I was terminated on June 4, 2020, for attendance issues. My employer claimed was absent ten times from March 13,          |




    2020, through May 23, 2020. The dates of my absences coincide with the dates was out for medical treatment related            |




    to my injuries and disabilities. was treated unfairly because of my disability. A coworker without disabilities was absent
                                                 I


    four days during her 90 days probationary period and was not disciplined.




Iwant this charge led with both the EEOC and the State or local Agency, if any.               l       NOTARY     - When necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and will          |




cooperate fully with them in the processing of my charge in accordance with their
pr°°edures'                                                                                           Iswear or affirm that have read the above charge and that
                                                                                                                                      I                                             it   is true to
|declare under penalty of perjury that the above is true and correct.                                 the best of my knowledge, information and belief.
                                                                                                      SIGNATURE OF COMPLAINANT

                                                                                                                                           wlvgv
        07/1 4/2020                 wwgd               \l                                             SUBSCRIBED AND SWORN T0 BEFORE ME THIS DATE
                                                                                                      (month, day, year)

              Date                                   Charging Party Signature
                                EEOC Rec'd
                 Case 3:21-cv-01044-E      07/1 5/2020
                                      Document   1-1 Filed 05/07/21                                                  Page 12 of 13 PageID 17
EEOC Form    5 (11/09)


                         CHARGE OF D|SCR|M|NAT|ON                                                           Charge Presented To:            Agency(ies) Charge No(s):
              This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                     Statement and other information before completing this form.                              D FEPA
                                                                                                                     EEOC
                                              Texas Workforce Commission Civil Rights Division                                                                and   EEOC
                                                                            State or local Agency, if any

    Respondent’s Reason for Adverse Action:
    Alleged attendance Issues.

    Discrimination Statement:
    |have been discriminated against and harassed because of my disability (head, right heel, and neck injuries)                                             in violation
    of the Americans with Disabilities Act, as amended, and the Texas Commission on Human Rights Act.




Iwant this charge led with both the EEoc and the State or local Agency, if any.            I
                                                                                                NOTARY      - When necessary for State and Local Agency Requirements
will advise the agencies if change my address or phone number and will
                             |                                              |




cooperate fully with them in the processing of my charge in accordance with their
pmcedures'                                                                                      l swear or affirm that l have read the above
                                                                                                                                             charge and that it is true to
|declare under penalty of perjury that the above is true and correct.                           the best of my knowledge, information and belief.
                                                                                                SIGNATURE OF COMPLAIN

                                                                                                                                  hwy-
        07/ 1 4/2020                 %\‘m                                                       SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                (month, day, year)

             Date                                Charging Party Signature
       Case 3:21-cv-01044-E Document 1-1 Filed 05/07/21              Page 13 of 13 PageID 18
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Jamie Gilmore on behalf of Jamie Gilmore
 Bar No. 24045262
jgilmore@galyen.com
 Envelope ID: 51353170
Status as of 3/15/2021 8:56 AM            CST
Associated Case Party: PATRICIADIANNPOLK

Name                  BarNumber   Email                     TimestampSubmitted       Status
Jamie J.Gi|more                   jgilmore@galyen.com       3/1 0/2021 6:01 :29 PM   SENT
Eli Rodriguez                     elirodriguez@galyen.com   3/1 0/2021 6:01 :29 PM   SENT
Brittney L.Thompson               bthompson@galyen.com      3/1 0/2021 6:01 :29 PM   SENT
